MEMORANDUM and ORDER **
Baljit Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“U”) decision denying his application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. Where the BIA adopts the IJ’s reasoning, while adding its own reasons, this court reviews both decisions. See Chand v. INS, 222 F.3d 1066, 1072 n. 7 (9th Cir.2000). We review adverse credibility findings for substantial evidence, see Rivera v. Mukasey, 508 F.3d 1271, 1274 (9th Cir.2007), and we deny the petition for review.
The agency found Singh not credible based on his demeanor and his inconsistent testimony regarding his membership and involvement in the All India Sikh Student’s Federation, as well as whether he was hospitalized, and whether he returned home after being released by the police. Substantial evidence supports the IJ’s findings. See Singh v. INS, 292 F.3d 1017, 1020 (9th Cir.2002). These issues go to the heart of Singh’s claim. See Li v. Ashcroft, 378 F.3d 959, 964 (9th Cir.2004). Substantial evidence also supports the IJ’s negative demeanor finding. See Singhr-Kaur v. INS, 183 F.3d 1147, 1151 (9th Cir.1999). Because substantial evidence supports the adverse credibility finding, we uphold the denial of asylum, withholding of removal, and relief under the CAT. *678See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir.2003).
We grant Singh’s motion to amend his petition for review. The Clerk shall correct the docket to reflect the additional petitioners.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.